Name: Regulation (EEC) No 75/74 of the Commission of 9 January 1974 adding Class 'III' to the common quality standards for brussels sprouts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 1 . 74 Official Journal of the European Communities No L 9 /3.5 REGULATION (EEC) No 75/74 OF THE COMMISSION of 9 January 1974 adding Class ' III ' to the common quality standards for brussels sprouts sprouts ; whereas this class must satisfy the require ­ ments of consumer demand and at the same time be of economic interest to producers ; Whereas the measures provided by the present Regula ­ tion are in conformity with the Advice of the Manage ­ ment Committee for Fruit and Vegetables , HAS ADOPTED THIS REGULATION : Art idc 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 1035/72 (') of 18 May 1972 on the common organiza ­ tion of the market in fruit and vegetables , as last amended by Regulation (EEC) No 2745/72 (2 ), and in particular Article 2 (3 ) ( 2) thereof ; Whereas Annex 1 / 2 of Council Regulation No 41 /66/EEC (3 ) of 29 March 1966 laying down common quality standards for cabbages, brussels sprouts and ribbed celery must be supplemented in accordance with guidelines laid down in Annex II to that Act (4 ) annexed to the Treaty on the Accession of new Member States to the European Economic Community and to the European Atomic Energy Community (5 ), signed in Brussels on 22 January 1972 ; whereas , consequently, a Class ' III ' should be added to the common quality standards for brussels The common quality standards for brussels sprouts as laid down in Regulation No 41 /66/EEC are amended by addition of a Class ' III ' as defined in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 February 1 974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 January 1974 . For the Commission The President Francois-Xavier ORTOLI (') O J No L I IS , 20 . 5 . 1972 , p . 1 . ( 2 ) OJ No L 291 , 28 . 12 . 1972 , p . 147 . h ) OJ No 69 , 19 . 4 . 1966 , 1013 /66 . (4 ) OJ No L 73 , 27 . 3 . 1972 , p . 14 . ( 5 ) OJ No L 73 , 27 . 3 . 1972 , p . 5 . No L 9 /36 11 . 1 . 74Official Journal of the European Communities ANNEX CLASS III '  BRUSSELS SPROUTS This class includes marketable quality goods which cannot be placed in a higher class , but which comply with the characteristics defined hereunder . QUALITY REQUIREMENTS Class ' III brussels sprouts shall comply with the characteristics specified for Class II . However, they may show :  colour defects , slight bruising and traces of damage due to diseases or parasites ,  traces of earth ,  damage due to frost . SIZING Sizing is not compulsory for brussels sprouts of Class III . TOLERANCES Each package may contain a maximum of 15 % by weight of produce not corresponding to the characteristics of the quality class but still suitable for consumption . PACKAGING AND PRESENTATION A. Uniformity Deceptive presentation is prohibited, i.e. the visible part of the package must correspond with the average composition of the goods . B. Packaging The provisions laid down in Title V B of the common standards shall apply to brussels sprouts of Class ' III '. MARKING The provisions laid down in Title VI of the common standards shall apply to brussels sprouts of Class ' III '.